DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are pending in the application.
Claims 1-11 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/13/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “sampling outlet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, “the covered enclosure comprise a sampling outlet” should read --- the covered enclosure comprises a sampling outlet ---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “the covered enclosure comprises a sampling outlet” which is indefinite. It is unclear what structures of the “sampling outlet” are. The specification does not provide any structures or definitions of the “sampling outlet” and the drawings also do not show the “sampling outlet”. Claim 6 cannot be evaluated with respect to prior art at this time as Examiner cannot make a proper comparison between the claim and the prior art due to 112(b) issued explained above. 
Claim 7 recites the limitations “a molded base …, a plurality of valves or connectors” which is indefinite. It is unclear from the instant specification if the molded base of the wall box requires both valves and connectors. According to ¶0017-0018 and Figs. 8-9 of Applicant’s specification, the molded base of the wall box comprising valves or connectors; however, according to ¶0019, 0021-0022, 0027-0029, Figs. 3-5, 10, and 12-13 of Applicant’s specification, the molded base of the wall box comprising valves and connectors. The limitation has been examined below as if it read --- a molded base …, a plurality of valves and connectors --- in view of Figs. 3-5, 10, and 12-13 of Applicant’s specification.
Claim(s) 8-9 is/are rejected as being dependent from claim 7 and therefor including all the limitation thereof.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C 103 as being unpatentable over Moretti (US PGPUB 20180361046 – of record) in view of Taweh (US PGPUB 20190186110) and as evidenced by Gerber (US PGPUB 20180021500).
As evidenced by Gerber, purified water is defined as water produced by distillation, deionization, reverse osmosis, or other suitable processes (¶0073).
Regarding claim 1, Moretti discloses a wall box (a cabinet 10: ¶0018 and Figs. 1-2) for hemodialysis interface (Abstract and ¶0002) comprising at least two isolated zones (water inlet lines (44 +46) and a plurality of hangers 42 for providing bags containing treatment liquids or fluids and interior space 33 toward drain 36: ¶0018, 0020-0021, and Figs. 1-2), a first clean interface zone (water inlet lines (44 +46) and a plurality of hangers 42: ¶0020-0021 and Figs. 1-2) comprising sources of … water (clean water source: ¶0005) and one or more dialysis fluids (bags containing treatment liquids or fluids: ¶0020-0021), and a second waste interface zone (interior space 33 toward drain 36: ¶0018 and Figs. 1-2) comprising one or more waste connectors (drain 36: ¶0018) and a waste drain (interior space 33: ¶0018).
Moretti discloses the first clean interface zone comprising a clean water source (¶0005), but does not disclose wherein the water is purified water. 
In the same field of endeavor, dialysis wall box, Taweh discloses a wall box 100 comprising flow control valves 136 (¶0020). Taweh further discloses one of the flow control valves 136 comprising purified/treated water (Reverse Osmosis (RO) or Deionized (DI) water: ¶0002; wherein purified water is defined as water produced by distillation, deionization, reverse osmosis, or other suitable processes, as evidenced by Gerber in ¶0073).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wall box of Moretti by using purified/treated water, similar to that disclosed by Taweh, motivated by the desires to provide water that is free from virus, fungi, or bacteria to supply to treatment fluid supply circuit.
Regarding claim 2, Moretti in view of Taweh discloses all the limitations as discussed above for claim 1.
Moretti further discloses wherein the first clean interface zone comprising bags that contain treatment liquids or fluids provided on the plurality of hangers 42 (see rejection for claim 1 above), but does not disclose wherein the first clean interface zone comprises a reverse osmosis water input and a reverse osmosis water outlet, and an inlet for one or more dialysis fluids and an outlet one or more outlet for one or more dialysis fluids.
Taweh further discloses a reverse osmosis water input and a reverse osmosis water outlet (one of loops 110 comprising RO water enters wall box 100 at surface XX’ and exit at an opposite surface XX: ¶0019-0020, 0025, and Fig. 1A) and an inlet for one or more dialysis fluids and an outlet one or more outlet for one or more dialysis fluids (one of loops 110 comprising dialysis fluids enters wall box 100 at surface XX’ and exit at an opposite surface XX: ¶0019-0020, 0025, and Fig. 1A) for the benefit of providing a dialysis wall-box that is compact, effective, and has sufficient strength to withhold fluid flow pressure therethrough (¶0005 and 0018).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first clean interface zone of Moretti in view of Taweh by replacing bags that contain treatment liquids or fluids provided on the plurality of hangers with a reverse osmosis water input and a reverse osmosis water outlet and an inlet for one or more dialysis fluids and an outlet one or more outlet for one or more dialysis fluids, similar to that disclosed by Taweh, in order to provide a dialysis wall-box that is compact, effective, and has sufficient strength to withhold fluid flow pressure therethrough, as suggested in ¶0005 and 0018 of Taweh.
Regarding claim 3, Moretti in view of Taweh discloses all the limitations as discussed above for claim 2.
Moretti further discloses wherein the first clean interface zone comprising bags that contain treatment liquids or fluids provided on the plurality of hangers 42 (see rejection for claim 1 above), but does not disclose wherein the first clean interface zone comprises one of more inlet and outlets for a bicarbonate solution, a primary acid solution, a secondary acid solution or a tertiary acid solution.
Taweh further discloses one of more inlet and outlets for a bicarbonate solution, a primary acid solution, a secondary acid solution or a tertiary acid solution (one of loops 110 comprising acid concentrates or bicarbonate concentrates dialysate enters wall box 100 at surface XX’ and exit at an opposite surface XX: ¶0019-0020, 0025, and Fig. 1A) for the benefit of providing a dialysis wall-box that is compact, effective, and has sufficient strength to withhold fluid flow pressure therethrough (¶0005 and 0018).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first clean interface zone of Moretti in view of Taweh by replacing bags that contain treatment liquids or fluids provided on the plurality of hangers with one of more inlet and outlets for a bicarbonate solution, a primary acid solution, a secondary acid solution or a tertiary acid solution, similar to that disclosed by Taweh, in order to provide a dialysis wall-box that is compact, effective, and has sufficient strength to withhold fluid flow pressure therethrough, as suggested in ¶0005 and 0018 of Taweh.
Regarding claim 4, Moretti in view of Taweh discloses all the limitations as discussed above for claim 2.
Moretti does not disclose wherein the inlets and outlets comprise valves.
Taweh further discloses wherein the inlets and outlets (loops 110) comprise valves (valves 136: ¶0020) for the benefit of regulating the flow of dialysis treatment fluids (¶0020).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first clean interface zone of Moretti in view of Taweh by incorporating valves, similar to that disclosed by Taweh, in order to regulate the flow of dialysis treatment fluids, as suggested in ¶0020 of Taweh.
Regarding claim 5, Moretti in view of Taweh discloses all the limitations as discussed above for claim 1.
Moretti further discloses wherein the second waste interface zone (33+36) further comprises a covered enclosure for the waste drain (door 80 that covers the interior space 33: ¶0018 and Fig. 1).
Regarding claim 10, Moretti in view of Taweh discloses all the limitations as discussed above for claim 1.
Moretti further discloses wherein the waste connector receives waste fluid from a dialysis machine (¶0002 and 0018: the waste connector is capable of receiving waste fluid from a dialysis machine).
Regarding claim 11, Moretti in view of Taweh discloses all the limitations as discussed above for claim 1.
Moretti does not disclose wherein the wall box is impregnated with an anti-microbial product to inhibit bacterial growth.
Taweh further discloses wherein the wall box is made of PEX (crosslinked polyethylene) for the benefit of providing homogeneous sterility for the wall box (¶0017). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wall box of Moretti in view of Taweh by selecting PEX as a material, similar to that disclosed by Taweh, in order to provide homogeneous sterility for the wall box, as suggested in ¶0017 of Taweh and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Further, one would have been motivated to select the material of the wall box to be PEX for the purpose of providing homogeneous sterility for the wall box. Thus, the wall box of Moretti in view of Taweh is capable of inhibiting bacterial growth.


Allowable Subject Matter
Claim(s) 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the closest prior art is Moretti. Moretti does not disclose wherein a molded base fitted with apertures for reverse osmosis water and one of more dialysis fluids valves, a plurality of valves and connectors, a horizontal divider separating the isolated clean interface zone from the isolated waste interface zone, a vertical divider separating a waste connector section from a waste drain section and a hinged cover enclosing the waste drain section. Examiner did not find any teachings/motivations to modify the wall box of Moretti to incorporate a molded base fitted with apertures for reverse osmosis water and one of more dialysis fluids valves, a plurality of valves and connectors, a horizontal divider separating the isolated clean interface zone from the isolated waste interface zone, a vertical divider separating a waste connector section from a waste drain section and a hinged cover enclosing the waste drain section because it will defeat the purpose of the invention of Moretti. 
Regarding claims 8-9, they depend from claim 7; thus, they are also deemed novel and non-obvious over the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Randall (US PGPUB 20150000758) discloses a dialysis service box that includes a plumbing arrangement with a warm water inlet and a cold-water inlet in fluid flow communication with a temperature mixing component (Figs. 1-8 and accompanying texts).
Meyer (US PGPUB 20150083647) discloses a portable dialysis cabinet for use in dialysis (Figs. 1-5 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781